Opinion by
Keefe, J.
A list enumerating the specific item numbers in question was admitted in evidence as exhibit 1, and it was agreed between counsel that all other items upon the invoices not included in such list were abandoned. Six exhibits of various sizes were admitted in evidence as illustrative of the articles in *227controversy. Two witnesses testified for the plaintiff to the effect that they had observed the articles used in many homes throughout the country in use as ornaments for decorative purposes. The Government examiner testified that the larger bowls are used about fifty-fifty, for decorative purposes in the United States, and the smaller bowls about 90 percent for table use. However, when questioned concerning his observations as to the use of the articles, his replies seemed to be lather contradictory. It was held there is no doubt that the ginger jars are of an ornamental character. As to the bowls, the evidence clearly established them to be of a decorative nature and although they might be used in Chinese homes for the service of food, the preponderance of use in this country in homes generally would be as ornaments. From the testimony produced and an observation of the samples the court held that the articles are clearly household utensils, and just as clearly such articles are excluded and distinguished from utensils used in connection with the table or the kitchen. (United States v. Butler, 33 C. C. P. A. 22, C. A. D. 310, followed.) The protests were therefore sustained as claimed.